Citation Nr: 1454554	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served in the California Army National Guard from November 1989 to October 1997.  He served on active duty for training (ACDUTRA) from November 21, 1989 to March 9, 1990; on active duty from May 1, 1992 to May 9, 1992; and on active duty special work (ADSW) for 22 days from July 3, 1993 to July 30, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles California, both of which denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record clearly establishes the Veteran has a current disability.  He was diagnosed with a psychiatric disorder as early as August 1993 and has been hospitalized numerous times for his condition since that date.  The record also indicates there may be some connection between the Veteran's service and his current disability.  

The Veteran claims his service during the Los Angeles riots in May 1992 led to a mental breakdown.  This claim is supported by notations in his medical records from September 1997, which indicate he started hearing voices after serving during the riots.  The Veteran further claims his condition deteriorated during subsequent periods of duty with his National Guard unit, including a period of ADSW in July 1993.  The Veteran was hospitalized for approximately three weeks due to a psychiatric disorder in August 1993 shortly after this period of ADSW.  However, the record contains no medical evidence addressing the role the Veteran's service played in the deterioration of his mental state. 

As this case presents certain medical questions which cannot be answered by the Board, a VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether any current psychiatric disorder (present at any time since 2009) is the result of his active service or stressors during ACDUTRA or ADSW.  The examiner must review the claims file before providing the requested opinion. 

If a diagnosed psychiatric disorder is determined to pre-exist a period of active service, ACDUTRA or ADSW the examiner must address whether the psychiatric disorder was aggravated during the period of qualifying service.  The examiner must be advised that the Veteran's documented periods of active service are November 21, 1989 to March 9, 1990; May 1, 1992 to May 9, 1992; and July 3, 1993 to July 30, 1993.

If a previously diagnosed psychiatric disorder is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  The examiner must provide detailed reasons for all opinions.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

